This is a petition for writ of habeas corpus, filed for the purpose of setting at liberty Delbert Nowlin. Petitioner avers that he is illegally restrained of his liberty and unlawfully imprisoned by John Ratliff, sheriff of McClain county; that petitioner was arrested upon a charge of burglary with intent to steal a certain set of harness, and was taken before H.E. Everett, a justice of the peace in and for the city of Purcell, and a preliminary examination was had; that there was no legal or competent evidence introduced upon such examination tending to sustain the charge, and therefore there is no legal authority for holding petitioner in custody.
It is further averred that the district judge of the Fourteenth Judicial District is seriously ill and confined to his bed, and for this reason petitioner could not present this cause to him. A rule to show cause issued and the county attorney of McClain county has filed an answer conceding that the evidence upon the preliminary examination does not sustain the charge, and did not legally warrant the justice of the peace in holding defendant to the district court, and consents that the writ issue and said petitioner be discharged.
It is therefore considered and adjudged that the petitioner Delbert Nowlin is unlawfully restrained of his liberty, and that he is entitled to a discharge from the imprisonment of which he *Page 45 
complains. He is therefore by the judgment of the court discharged therefrom.